Order entered May 16, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00744-CV

     U.S. BANK, NA. SUCCESSOR TRUSTEE TO LASALLE BANK NATIONAL
    ASSOCIATION, ON BEHALF OF THE HOLDERS OF BEAR STEARNS ASSET
   BACKED SECURITIES I TRUST 2004-HW11, ASSET-BACKED CERTIFICATES
         SERIES 2004-HE11, BY AND THROUGH ITS SERVICER IN FACT,
               SELECT PORTFOLIO SERVICING, INC., Appellant

                                                 V.

         LUCILA M. SAAVEDRA AND JOSE MANUEL SAAVEDRA, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-12077

                                             ORDER
       Before the Court is the parties’ May 10, 2019 joint notice of settlement and motion to

stay briefing schedule. We GRANT the motion to the extent that we ORDER either appellees

file their brief on the merits or the parties file a motion to dismiss by June 17, 2019.


                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE